DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 07/12/2022, claims 1, 4-5, 7, and 15 are amended, and claims 11-12 are canceled. Currently, claims 1,4-10, and 14-15 are pending and are being examined
Claim Interpretation
Claim 1 uses the transitional phrase “which device has”, in line 2, and claim 15 uses the transitional phrase “having” in line 3. The determination of whether these transitional phrases as being open or closed claim language is interpreted in light of the specification. See MPEP 2111.03(IV). For the purpose of examination, the above transitional phrases are interpreted as being open claim language.
Allowable Subject Matter
Claims 1, 4-10, and 14-15 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Neftel (US 5655897) discloses a device for supplying and/or aspirating a fluid substance to or from a human or animal body, which device has a drive unity with a drive, an attachment part which is attachable to the drive unit and which has a peristaltic pump unit with a pump head, a hose guide, and a hose placed in the hose guide, wherein the pump head has several roller elements which serve for rolling on the hose in order thereby to convey the fluid substance through the hose, and a coupling element which is coupled to the pump head and which serves to transmit a movement from the drive to the pump head when the attachment part is attached as intended to the drive unit, wherein the pump head has a state in which the pump head is decoupled from the coupling element, and in which the roller elements are able to touch each other and apply no mechanical pressure or a comparatively low mechanical pressure to the hose, and in addition a state in which the pump head is coupled to the coupling element, and in which the roller elements are pressed by the coupling element against the hose with a comparatively high mechanical pressure, and other claimed structural features with relationship as essentially recited in claim 1.
Neftel fails to teach wherein the coupling element has a first toothing area, and the roller elements each have a second toothing area engaging, in the coupled state, in the first toothing area in such a way that a movement of the coupling element is transmitted directly to the roller elements, and wherein the roller elements each have an outer toothed ring that forms the second toothing area and a radially outwardly directed surface, with the outer toothed ring being arranged radially inside of the radially outwardly directed surface.
Tsoukalis (US 20160123320) teaches a peristaltic pump with a coupling element comprising a first toothing area, and the roller elements each having a second toothing area engaging, in the coupled state, in the first toothing area in such a way that a movement of the coupling element is transmitted directly to the roller elements, and wherein the roller elements each have an outer toothed ring that forms the second toothing area and a radially outwardly directed surface. However, the outer toothed ring is not arranged radially inside of the radially outwardly directed surface. Because Neftel fails to teach a first and second toothing area, and Tsoukalis fails to teach wherein the outer toothed ring that forms the second toothing are is arranged radially inside of the radially outwardly directed surface, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer toothed ring to be arranged radially inside of the radially outwardly directed surface without impermissible hindsight.
Bandis (US 6685450) appears to show wherein roller elements have an outer toothed ring arranged radially inside of a radially outwardly directed surface (fig. 2, gear 17 appears to be inside radially outwardly directed surface of roller 13), but does not strongly suggest outside of the drawings that the outer toothed ring is arranged radially inside of a radially outwardly directed surface. In fig. 4 of Bandis, the toothed ring 70B appears to be arranged outside of the radially outwardly directed surface. Therefore, Bandis appears ambiguous at best as to whether or not the outer toothed ring is arranged radially inside of a radially outwardly directed surface.
Prosek (US 20050129545) discloses wherein the rollers have a toothed ring built within the radially outwardly directed surface, but fails to teach wherein the toothed ring is an outer toothed ring arranged radially inside of the radially outwardly directed surface.
Regarding claim 15, Neftel discloses a peristaltic pump unit with a pump head, a hose guide, and a hose placed in the hose guide, wherein the pump head has several roller elements which serve for rolling on the hose in order thereby to convey the fluid substance through the hose, and a coupling element which is coupled to the pump head and which serves to transmit a movement from the drive to the pump head when the attachment part is attached as intended to the drive unit, wherein the pump head has a state in which the pump head is decoupled from the coupling element, and in which the roller elements are able to touch each other and apply no mechanical pressure or a comparatively low mechanical pressure to the hose, and in addition a state in which the pump head is coupled to the coupling element, and in which the roller elements are pressed by the coupling element against the hose with a comparatively high mechanical pressure, and other claimed structural features with relationship as essentially recited in claim 15.
Neftel fails to teach wherein the coupling element has a first toothing area, and the roller elements each have a second toothing area engaging, in the coupled state, in the first toothing area in such a way that a movement of the coupling element is transmitted directly to the roller elements, and wherein the roller elements each have an outer toothed ring that forms the second toothing area and a radially outwardly directed surface, with the outer toothed ring being arranged radially inside of the radially outwardly directed surface.
Tsoukalis teaches a peristaltic pump with a coupling element comprising a first toothing area, and the roller elements each having a second toothing area engaging, in the coupled state, in the first toothing area in such a way that a movement of the coupling element is transmitted directly to the roller elements, and wherein the roller elements each have an outer toothed ring that forms the second toothing area and a radially outwardly directed surface. However, the outer toothed ring is not arranged radially inside of the radially outwardly directed surface. Because Neftel fails to teach a first and second toothing area, and Tsoukalis fails to teach wherein the outer toothed ring that forms the second toothing are is arranged radially inside of the radially outwardly directed surface, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer toothed ring to be arranged radially inside of the radially outwardly directed surface without impermissible hindsight.
Bandis appears to show wherein roller elements have an outer toothed ring arranged radially inside of a radially outwardly directed surface (fig. 2, gear 17 appears to be inside radially outwardly directed surface), but does not provide strong support outside of the drawings that the outer toothed ring is arranged radially inside of a radially outwardly directed surface. In fig. 4 of Bandis, the toothed ring 70B is arranged outside of the radially outwardly directed surface.. Therefore, Bandis appears ambiguous at best as to whether or not the outer toothed ring is arranged radially inside of a radially outwardly directed surface.
Prosek discloses wherein the rollers have a toothed ring built within the radially outwardly directed surface, but fails to teach wherein the toothed ring is an outer toothed ring arranged radially inside of the radially outwardly directed surface.
The remaining claims are allowed by virtue of being dependent on independent claims 1 and 15
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785